
	

114 HR 2789 IH: Capital Access for Small Business Banks Act
U.S. House of Representatives
2015-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2789
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2015
			Mr. Marchant (for himself, Mrs. Black, and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify S corporation shareholder and preferred stock
			 rules with respect to banks.
	
	
 1.Short titleThis Act may be cited as the Capital Access for Small Business Banks Act. 2.S corporation banks permitted to have 500 shareholders (a)In generalSection 1361(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (7)Bank shareholder limitIn the case of a bank (as defined in section 581) or a depository institution holding company (as defined in section 3(w)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1813(w)(1))), subsection (b)(1)(A) shall be applied by substituting 500 shareholders for 100 shareholders..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2015. 3.Bank issuance of preferred stock permitted (a)In GeneralSection 1361 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
					(h)Treatment of Qualified Preferred Bank Stock
 (1)In generalQualified preferred bank stock shall not be taken into account as outstanding stock of the S corporation for purposes of this subchapter (other than section 1368(g)).
 (2)Qualified preferred bank stockFor purposes of this subsection, the term qualified preferred bank stock means stock which— (A)is issued by a bank (as defined in section 581) or a depository institution holding company (as defined in section 3(w)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1813(w)(1))), and
 (B)meets the requirements of subparagraphs (A), (B), and (C) of section 1504(a)(4).. (b)Distributions includible in shareholder gross income and deductible by S corporationSection 1368 of such Code is amended by adding at the end the following new subsection:
				
 (g)Qualified preferred bank stockIf a shareholder receives a distribution (not in part or full payment in exchange for stock) from an S corporation with respect to any qualified preferred bank stock (as defined in section 1361(h)), the amount of such distribution—
 (1)shall be includible in gross income of the shareholder, and (2)shall be deductible by the corporation for the taxable year of such corporation in which or with which ends the taxable year in which such amount is included in the gross income of the shareholder..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015.  